Order entered April 14, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01655-CV

                                  ROBERT COLE, Appellant

                                                V.

                       GWENDOLYN PARKER, INC., CRF, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00513-D

                                            ORDER
       The clerk’s record in this case is overdue. By postcard dated January 10, 2014, we

notified the County Clerk that the clerk’s record was overdue. We directed the County Clerk to

file the clerk’s record within thirty days. Having received no response, by order dated March 20,

2014, we ordered the Dallas County Clerk to file either the clerk’s record or written verification

that appellant has not been found indigent and has not paid for the record within ten days. To

date, neither the clerk’s record or the requested verification has been filed and we have not

received any correspondence regarding the status of the clerk’s record in this case.

       So that this appeal can proceed, we again ORDER the Dallas County Clerk to file, within

TEN DAYS of the date of this order, either the clerk’s record or written verification that

appellant has not been found indigent and has not paid for the record. If the record or requested
verification is not filed by the date specified, we will utilize the available remedies to obtain the

clerk’s record in this case.

        We NOTIFY appellant that if we receive verification he is not indigent and has not paid

for the record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

        We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to John Warren, Dallas County Clerk.



                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE